In an action to rescind a contract and to recover damages for breach of warranty, plaintiff elected on the trial to proceed in rescission. The jury rendered a verdict for $1,400 in plaintiff’s favor, which the court set aside and ordered a new trial. Defendant appeals from so much of the order as grants a new trial and fails to dismiss the complaint. Plaintiff cross-appeals from so much of the order as sets aside the verdict and orders a new trial. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Adel, Wenzel, Beldock and Murphy, JJ.